DETAILED ACTION
Status of Application: Claims 1-8, 12-14, and 17-20 are present for examination at this time.  
Claims 1-8, 12-14, and 17-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     
                                                       Allowable Subject Matter
Claims 1-8, 12-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims:    
The closest prior art of record “Paging Arrangement for Wireless Communications” by Davies et al., US6594493B1 (“Davies”) in view of “System and Methods for Session Management” by Dao et al., US2018/0198867A1 (“Dao”) and “Satellite Delivery of Short Message Service (SMS) messages” by Valentine, “Network Configuration Change Analysis Using Machine Learning” US6223045B1 by Vasseur, “Method for Use in a Device-To-Device communication, Wireless Communication and Architecture” 10045191-B2 US-20190306023-A1 by Nguyen while disclosing the notion of a fist IoT equipment registering to and being provisioned for services in an environment that uses Internet of Things devices (aka IoT) where the device can serve as a relay for IoT devices, fails to disclose the specific order of messaging and that the IoT device specifically joins a network through a device that previously requested to join a broadcast group run by a network, and that the IoT device has that other same device also request specific QoS requirements which it then helps provision.
The claims as written encompass the notion of the first device not only acting as a relay but also upon the receipt of a second request from another IoT end node, that the relay then of its own volition makes a request for and processes the changing of its own configured connection the IoT hub.  
 
“Self-learning Based On Wi-Fi-based Monitoring And Augmentation” by Martinez et al., US11082109B2 while touching quite heavily on the notion of the first device updating its own IoT profile upon comparing its own profile to that of a second device, simply does not have the extra step of then acting on that change to then reconfigure itself for interaction with the IoT hub.

While the individual limitations could be found in the prior art no one reference
individually had the exact system or method envisioned by Applicant in the same
manner they arranged the elements, nor could less than 3 references be found with
almost but not all of the limitations. Even then it did not seem logical for one of ordinary
skill in the art to combine so many references in the exact way as Applicants unless
hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond
a reasonable interpretation.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642